DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP217 (JP2007147217A, attached translation is referenced).
Rejection in view of JP217
Claim 1: JP217 teaches in figure 1 a surgical smoke removing device (Robot 10 reads upon this limitation. [0009] teaches the robot is able to adjust environment conditions such as air. Surgical smoke is considered to be intended usage.), comprising  	a smoke removing apparatus adapted to be connected to an application apparatus ([0009] teaches there is an air conditioner A, vacuum cleaner B, air purifier C, humidifier D, and dehumidifier E. These are the smoke removing apparatus. The application apparatus can be considered any part that is connected to the robot or the location where purification is being performed as there is no structure to this limitation.), the smoke removing apparatus including:   	a tracer configured to trace an emission source, and obtain a sensed signal ([0009] teaches there is a detection means that detects an environmental condition and transmits a control signal to the electric device.); 	an air cleaner configured to provide an air column or an air curtain, and having an inlet to suck air in and an outlet to blow clean air out ([0009] teaches the use of an air conditioner, air purifier, humidifier, and dehumidifier. Each of these components work by having an air intake and air outlet.) wherein the air column or air curtain is configured to confine pollutants and separate the emission source from the user’s breathing zone (This limitation is inherent to an air column/curtain as an air column/curtain would separate a zone into spaces on both sides. Since there is no defined user’s breathing zone, this zone can encompass  any desired space, and any space on the other side of the air column/curtain can be considered pollutants as there is no specific pollutants mentioned.);  	a stage configured to move the outlet of the air cleaner according to the tracer's sensed signal, such that the outlet targets at the emission source and/or the user's breathing zone ([0016] teaches that the robot can move autonomously, therefore the movement portion is considered the stage. It also teaches that is can adjust local temperature and humidity for people, therefore it is able to go to the emission source/user breathing zone with the outlet of the air conditioner, humidifier, dehumidifier.); and  	a controller configured to control the smoke removing device and/or the application apparatus ([0075] teaches the robot can be controlled as necessary based on human behavior.).  
Claim 3: JP217 teaches that the tracer is an image recognizer, a motion sensor, or a displacement sensor, or combination thereof, configured to trace a tip of a tool or a user's face, hand, or other target part; or, the tracer is a sound sensor or an ultrasound sensor, configured to detect existence of living being; or, the tracer is an infrared sensor, an optical sensor, or a visible light sensor, configured to trace a hot spot of a tool; or, the tracer is a mass sensor, a chemosensor, a molecular sensor, an electronic nose, a gas chromatograph, or a mass spectrometer, or combination thereof configured to detect existence, component, or concentration of polluted air ([0078] teaches the use of an ultrasonic distance senor and omnidirectional camera 42. [0106] teaches that other sensors include temperature, humidity, dirt, odor, sound, and optical.).
Claim 6: JP217 teaches the air cleaner further includes an additional outlet; the outlet and the additional outlet are both configured to blow purified air out or suck polluted air in, or one is configured to blow purified air out while another is configured to suck polluted air in ([0009] teaches there is an air conditioner, vacuum cleaner, air purifier, humidifier, and dehumidifier. These will make up the plurality of outlets.).
Claim 7: JP217 teaches the outlet and the additional outlet are arranged such that they are both adjacent to the application apparatus (The robot itself is considered to be adjacent).  
Claim 8: JP217 teaches the additional outlet is formed by a plurality of holes which blow air out to 10form the air curtain, and the air curtain is located between the emission source and the user's breathing zone ([0009] teaches there is an air conditioner, vacuum cleaner, air purifier, humidifier, and dehumidifier. These will have holes that blow air out. The limitation of forming air curtains is considered to be intended usage. The location of the air being blown out would be in the area that the robot detects to have an environmental issue to solve, so therefore it would be between the source and user’s breathing zone.).  
Claim 9: JP217 teaches a power supplier configured to supply power to the application 15apparatus and/or the smoke removing apparatus ([0021] teaches there is a motor.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kristensson (US20090288555) or, in the alternative, under 35 U.S.C. 103 as obvious over Kristensson (US20090288555) in view of Hironaka (US6368393).

Claim 1: Kristensson teaches in figures 1-7 a surgical smoke removing device (Abstract teaches device for providing zone of clean air in an operation area.), comprising  	a smoke removing apparatus adapted to be connected to an application apparatus (Air supply unit 5 is the smoke removing apparatus while the lighting device 25 is the application apparatus.), the smoke removing apparatus including:   	a tracer configured to trace an emission source and/or a user's breathing zone, and obtain a sensed signal (This can be done manually by a person moving the device to the area that needs clean air. [0027] teaches the device is movable.); 	an air cleaner configured to provide an air column or an air curtain, and having an inlet to suck air in and an outlet to blow clean air out (Figures 3-5 show the clean air zone 2 being blown out of the air treatment device 1.) wherein the air column or air curtain is configured to confine pollutants and separate the emission source from the user’s breathing zone (This limitation is inherent to an air column/curtain as an air column/curtain would separate a zone into spaces on both sides. Since there is no defined user’s breathing zone, this zone can encompass  any desired space, and any space on the other side of the air column/curtain can be considered pollutants as there is no specific pollutants mentioned.);  	a stage configured to move the outlet of the air cleaner according to the tracer's sensed signal, such that the outlet targets at the emission source and/or the user's breathing zone ([0027] teaches there is a suspension device and the unit is movable. The sensed signal can be a person’s vision or verbal signal and therefore a person can just move the device to where it is needed.); and  	a controller configured to control the smoke removing device and/or the application apparatus (A person moving this device reads upon this claim.).  
If Kristensson does not teach the tracer portion and a controller configured to control the device along with a stage configured to move the outlet of the cleaner to the tracer’s signal, it would be obvious in view of Hironaka. Hironaka teaches in the abstract a clean air device for a room. Hironaka teaches in column 8 lines 7-26 that there is a sensor that detects a desired chemical substance to be removed and sends a signal to the damper controllers in order to adjust the angles of the device in order to control the concentration in the room.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an automated detection such as that of Hironaka in the device of Kristensson, as Hironaka teaches the benefit of being able to keep the clean room at a desired concentration automatically.
Claim 2: Kristensson teaches the application apparatus is a surgical lighting apparatus, a head lamp, a range hood, a frying pan, a wok, a pot, a cooker, a tea kettle, a coffeemaker, a popcorn maker, a necklace, a pair of glasses, a wristband, a watch, a mask, or an earring, which has a front side, the front side faces the emission 20source and/or the user's breathing zone; the outlet of the air cleaner of the smoke removing apparatus is formed as a hole or a protrusion on the front side (Figure 2 shows that the apparatus is a surgical lighting apparatus 25. The device has a hole at 5 that releases the air zone 2 towards the targeted area.).  
Claim 3: Kristensson and Hironaka teaches that the tracer is an image recognizer, a motion sensor, or a displacement sensor, or combination thereof, configured to trace a tip of a tool or a user's face, hand, or other target part; or, the tracer is a sound sensor or an ultrasound sensor, configured to detect existence of living being; or, the tracer is an infrared sensor, an optical sensor, or a visible light sensor, configured to trace a hot spot of a tool; or, the tracer is a mass sensor, a chemosensor, a molecular sensor, an electronic nose, a gas chromatograph, or a mass spectrometer, or combination thereof configured to detect existence, component, or concentration of polluted air (Kristensson teaches that a person can adjust the device, therefore the tracer would be an image recognizer, such as a person’s vision. Hironaka teaches that the sensor can be any ion chromatograph or gas chromatograph mass spectrometer in column 8  lines 27-32.).
Claim 4: Kristensson teaches the air cleaner is a suction pump, a blower, or a fan; wherein the air cleaner includes a filter component; the filter component is a high efficiency particulate air filter, an ultra-low penetration air filter, a membrane filter, a nanofiber filter, an active carbon filter, a gas filter, a catalyst filter, an antimicrobial filter, an ionizer, an ultraviolet air purifier with ultraviolet light source, an ozone generator, an impactor, or a cyclone, or combination thereof (Figure 3 teaches there is a fan device 16 in the air treatment device 1. It also teaches there is a filter device 13. The filter device is taught in [0020] to be a filter to provide clean air, and therefore it would read upon a gas filter.).
Claim 5: Kristensson teaches the stage is an XYZ translation stage, a translation stage, a two-axis stage, a rotary stage, a tilt stage, a ball-and-socket tilt stage, or a mechanical arm, or combination thereof ([0028] teaches suspension device 20 with a ceiling mount 21.).    
Claim 6: Kristensson teaches the air cleaner further includes an additional outlet; the outlet and the additional outlet are both configured to blow purified air out or suck polluted air in, or one is configured to blow purified air out while another is configured to suck polluted air in (Figures 3-5 show there are multiple outlets for the flow so that it is laminar. Figure 3 also shows that there is an outlet that sucks impure air 8 in and an outlet to  expel purified air 2 out.). 
Claim 7: Kristensson teaches the outlet and the additional outlet are arranged such that they are both adjacent to the 5application apparatus (In this case the two are considered adjacent as they are next to each other).  
Claim 8: Kristensson teaches the additional outlet is formed by a plurality of holes which blow air out to 10form the air curtain, and the air curtain is located between the emission source and the user's breathing zone (Figures 4-5 show multiple outlets for the air 7.). 
If Kristensson does not teach this, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have multiple air treatment devices that would make up the multiple holes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 9: Kristensson teaches a power supplier configured to supply power to the application 15apparatus and/or the smoke removing apparatus (As this is a lighting device that has a fan to blow clean air out as taught in the abstract, it would be inherent for there to be a power source for the light and the fan.). 
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
Applicant argues in pages 5-7 that the prior arts do not teach the new limitation of “wherein the air column or air curtain is configured to confine pollutants and separate the emission source from the user’s breathing zone.”
Examiner argues that the user’s breathing zone can be any area within range of the air column/curtain as it depends where the user is (An airplane/house/hotel/outside environment can be a user’s breathing zone if they are within the area). The pollutants mentioned are also generic and can therefore refer to anything in the atmospheric air, even someone else breathing. Since an air column/curtain is made to separate an air space, it would naturally separate the air around it and therefore any of the zones it separates the area into can be considered containing pollutants and the user’s breathing zone can be wherever the user is, which may be opposite the air column/curtain or just any space that is outside whatever the air column/curtain is hitting. Applicant argues that the surgical smoke removing device is for focusing on specific areas of a patient’s body (page 6) but this is not taught in the claims. The applicant further describes the figures in page 6 stating that the air column/curtain surround the emission source in the surgery which is outside the user’s breathing zone in order to prevent the emission source (surgery area) from reaching the user’s breathing zone but also fail to mention these aspects in the claims. Page 7 argues that the air column/curtain separates the mission source and the user, but the claims only mention a user’s breathing zone, which is an undefined area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        11/16/2022